Citation Nr: 1217784	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  07-40 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a spine disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1977 to December 1978.
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, in part, denied the Veteran's claim of entitlement to service connection for a spine disability.  In August 2010, January 2011, and April 2011, the Board remanded this matter for further development, which has been completed.  The case has been returned to the Board for appellate consideration. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

A spine disability was not shown in service, and the competent medical evidence does not support a finding that a relationship exists between the Veteran's currently diagnosed spine disability and military service or service connected scar of the right knee. 


CONCLUSION OF LAW

A spine disability was not incurred in or aggravated by the Veteran's military service, and is not proximately due to or the result of service-connected scar of the right knee.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Stegall Considerations

As noted above, the Board remanded this case on multiple occasions.  The Board instructed the RO/Appeals Management Center (AMC) to notify the Veteran of the attempts to obtain her clinical records from Rhein-Main Air Force Base Hospital in Frankfurt, Germany, obtain treatment records from a chiropractor identified by the Veteran, obtain outstanding VA treatment records, provide the Veteran with examinations to determine the nature and etiology of any current spine disability to include as secondary to her service-connected knee scar, and readjudicate her claim.  Subsequently, in a September 2010 letter, the AMC notified the Veteran that the records from Rhein-Main Air Force Base Hospital were not found, the efforts that it made to obtain those records, and notified her that she was ultimately responsible for providing the evidence.  Additionally, all outstanding post-service medical records have been obtained, and the Veteran was afforded a VA examination in September 2010 and an addendum report was rendered in February 2011.  Thereafter, the claim was readjudicated in a March 2012 supplemental statement of the case.  In light of these actions, the Board concludes that the AMC has complied with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

In correspondence dated in September 2006, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2011).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The September 2006 letter also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the Veteran with respect to her claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  Service treatment records have been associated with the claims file.  As noted above, VA attempted to obtain the Veteran's records from Heidelberg, Germany.  In August 2007, the National Personnel Records Center (NPRC) indicated that the no records from Heidelberg, Germany for the applicable time period were located.  Given the efforts put forth by the RO to obtain the Veteran's records, the Board finds that additional efforts would be futile.  See Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) (noting that VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile).   

All other identified and available treatment records have been secured.  Pursuant to the Board's remand instructions, the Veteran was requested to provide information about a chiropractor she referenced and was told to return Form 21-4142.  The Veteran returned the completed form and indicated only treatment at the VA hospital.  All outstanding VA records were subsequently obtained.  Also, as the Board will discuss in detail in its analysis below, VA has obtained two medical opinions regarding the etiology of the Veteran's spine disability, to include on a secondary basis.  Review of the examination reports reveal that the examiner reviewed the Veteran's past medical history, recorded her current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. 
§ 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and her representative have not contended otherwise.  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of her claim.  She declined the opportunity to present testimony in a hearing before a Veterans Law Judge.  Therefore, the duties to notify and assist have been met.   

Analysis

The Veteran contends that she has a current spine disability due to service.  She specifically asserts that a piece of heavy sheet metal fell on her and she was treated for her spinal injury at the Rhein-Main Air Force Base Hospital in Frankfurt, Germany for two to three days in January 1978.  In the alternative, the Veteran asserts that her spine disability is secondary to her service-connected residual scar from laceration above the right knee.  

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2011).  In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2011). 

Service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2011); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).
Service Connection on a Direct or Presumptive Basis

Turning first to the claim of service connection on a direct basis, the Board notes that there is no dispute that the Veteran currently has a diagnosis of a spine disability as such is reflected throughout the record.  For example, the September 2010 VA examination report noted a diagnosis of chronic thoracic musculoligamentous strain.  Therefore, Hickson element (1), current disability, is met.  

With regard to Hickson element (2), in-service incurrence of disease or injury, there is no evidence that the Veteran suffered from a spine disability.  However, service treatment records reflect that she sustained a laceration above her right knee when coffee machine fell on her leg.  The Board also notes that the Veteran is competent to give evidence about what she experienced, and falling and injuring her back is subject to lay observation.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  Therefore, the Board finds that Hickson element (2) is satisfied. 
 
With respect to crucial Hickson element (3), medical nexus, the question presented, i.e., the relationship, if any, between the Veteran's current disability and her military service, is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

The Veteran was provided a VA examination in September 2010, the report of which was rendered following review of the claims folder, and interview and evaluation of the Veteran.  In the report, the examiner cited to the relevant medical history which included back pain in 1992 while working for a drycleaner.  The Veteran then had pain in 1995 while working as a postal worker, and then in connection with a car accident in July 1996.  The examiner opined that it was more likely than not that the Veteran's thoracic spine disability was related to and caused by the repetitive work she did while working for the post office after service discharge.  The examiner also noted that the Veteran's injury during service, whereby she sustained a laceration above her right knee, did not cause her current condition.  The same examiner rendered another report in February 2011, in which he reiterated that that the Veteran's spine disability was not caused or related to the Veteran's service, to include the incident in which a heavy piece of sheet metal fell on her.  

The Board finds the September 2010 and February 2011 VA examination reports to be highly probative, as they were based on a thorough review of the Veteran's medical records, evaluation of the Veteran, and cites to relevant medical principles.  The opinions are also consistent with the other evidence of record and are supported by a detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.).  

The Veteran has submitted no competent medical nexus evidence contrary to the September 2010 and February 2011 opinions.  The Veteran has been accorded ample opportunity to furnish medical and other evidence in support of her claim; she has not done so. See 38 U.S.C.A. § 5107(a) (2011) (noting it is a claimant's responsibility to support a claim for VA benefits). 

Indeed, there is no medical evidence of record showing that the Veteran's current spine disability was incurred in or aggravated by his military service.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  Lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau). 

However, in this case, assertions as to whether the Veteran's spine disability is related to service is an etiological question unlike testimony as to a separated shoulder, varicose veins, or flat feet, which are capable of direct observation.  See Jandreau, 492 F.3d at 1376 (noting that lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 308-09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (discussing that unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. at 405 (finding that a lay person is competent to testify to pain and visible flatness of his feet).  There is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a medical opinion regarding the etiology of her current spine disability.  See 38 C.F.R. § 3.159 (a)(1) (2011) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  While the Veteran is competent to report what she observed and she experienced during service, she is not competent to ascertain the etiology of her current disability, as the causative factors for such are not readily subject to lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  In this circumstance, the Board gives more credence to the VA examiner's opinion which was rendered by a licensed medical professional rather than a lay person. 

To the extent that the Veteran may be contending a continuity of symptoms since service, the Board observes that such a finding is not supported by the record and therefore not credible.  In this regard, Veteran's service treatment records are negative for any complaints related to the spine.  At service discharge, she specifically denied having had recurrent back pain.  Furthermore, there is a significant period of time during which the Veteran did not complain of any spine problems.  See Maxson v. West, 12 Vet. App. 453, 459   (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The first evidence of any complaint, treatment, or diagnosis of problems related to the spine is in July 1992 when she was seen after a back injury at work.  Although the Veteran has contended at times that she has had problems with her spine since service, such reports have been inconsistent.  The July 1992 record is the first indication of a spine problem, the time frame of which is confirmed by a February 1995 private hospital record which noted the Veteran's report of onset of back pain approximately two years before after repetitively lifting mail trays.  Furthermore, on VA examination in September 2010, the Veteran indicated to the examiner that after in-service accident her back pain subside and she did not have back problems again for four years after she left the military.  In light of the inconsistencies in the Veteran's report of symptoms following her initial injury and her denial of back pain at service discharge, the Board must find that her current assertions of pain continuously since service are not credible.  Thus, any statements regarding spine problems dating since service are insufficient to establish the continuing presence of a spine disability since service.  

Therefore, Hickson element (3) is not met and the claim fails on this basis, and the claim is denied on a direct basis.  

With regard to service connection on a presumptive basis, the Board notes that the evidence does not show a diagnosis of arthritis of the spine within one year following service discharge.  Accordingly, service connection on a presumptive basis is not warranted.  

Service Connection on a Secondary Basis

Having determined that service connection is not warranted on a direct basis, the Board will now evaluate the Veteran's claim on a secondary basis to service-connected right knee scar.  

As to Wallin elements (1) and (2), the Board notes that the record is clear that the Veteran has a current diagnosis of a spine disability and she is service-connected for a right knee scar.  Therefore, the remaining question is whether element (3) competent evidence of a nexus between the service-connected disease or injury (right knee scar) and the current disability (spine disability), is met.  

The Veteran has asserted that she was told by a chiropractor that her spine disability was secondary to her right leg laceration as the right leg caused her to walk with her leg internally rotated producing pain in her hip and back.  Review of the claims folder does not show that such notation from her chiropractor has been associated with the claims folder.   

An examination report was rendered in February 2011.  Upon review of the claims folder, the September 2010 examiner opined that the Veteran's spine disability was no caused or aggravated by the Veteran's service-connected right knee scar.  As to the chiropractor's attribution of the Veteran's spine disability to the scar due to the abnormal gait pattern, the examiner indicated that such an assertion was unfounded as there was no such finding in the record or on his own evaluation of the Veteran.  The examiner indicated that the Veteran demonstrated a normal gait.  

While the Board may not reject a favorable medical opinion based on its own unsubstantiated medical conclusions, the Board does have the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Obert v. Brown, 5 Vet. App.  30, 33 (1993); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

When assessing the probative value of a medical opinion, the access to claims file and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale. See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The United States Court of Appeals for Veterans Claims (Court) has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further, a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves- Rodriguez v. Peake, 22 Vet App 295, 304 (2008).

The Board notes that the chiropractor's opinion referenced by the Veteran is not documented in the claims folder.  However, affording the Veteran all benefit of the doubt, the Board will assume for purposes of this decision that she has accurately reported the chiropractor's assessment and that her chiropractor had told her that her laceration had caused her to walk with an internally rotated leg that produced back pain.  However, the Board must place more probative weight on the opinion rendered by the VA examiner.  Accepting the Veteran's report of her chiropractor's opinion, the Board must place little probative weight on this reported opinion as it is unclear if the chiropractor had access to appropriate service and postservice treatment records.  Furthermore, it is unclear how the chiropractor came to the conclusion in light of the Veteran's report of symptoms subsiding during service followed by postserivce occupational back complaints.  

On the other hand, the VA examination report and opinion is the most probative evidence of record as it was definitive, based upon a complete review of the Veteran's entire claims file, extensive evaluation of the Veteran, and consideration of the Veteran's report of his medical history.  Additionally, the VA examiner provided a detailed rationale for the conclusion reached.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). Significantly, the examiner took into account the chiropractor's reported opinion and refuted it by finding that the basis for the opinion was not present (i.e. an altered gait).  Accordingly, the VA opinion is found to carry significant weight.  

As noted above, while the Veteran is competent to testify as to her observations, the etiological question with regard to her spine disability is complex and not capable of direct observation.   See Jandreau, 492 F.3d at 1376 (noting that lay witness capable of diagnosing dislocated shoulder).  There is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render opinions regarding the etiology of her current back disability.   See 38 C.F.R.
§ 3.159 (a)(1) (2011) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  In the present case, the Board gives more credence and weight to the opinion rendered by the VA examiner, who rendered his findings after extensive evaluation of the Veteran and review of the claims folder.  Therefore, Wallin element (3) is not met and the claim fails on a secondary basis as well.  

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim, and that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a spine disability is denied. 




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


